                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 CHRISTOPHER BECK,                                   Case No. 3:18-cv-1644-JR

                Plaintiff,                           ORDER

        v.

 UNITED STATES FOOD & DRUG
 ADMINISTRATION, et al.,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Jolie A. Russo issued Findings and Recommendation in

this case on April 9, 2019. ECF 48. Magistrate Judge Russo recommended that Defendant Quest

Diagnostics’ motion to dismiss be granted and that because Defendant Laboratory Corporation of

America joined in the motion, the claims against both Defendants be dismissed with prejudice.

No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,




PAGE 1 – ORDER
“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Russo’s Findings and Recommendation for clear error

on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate

Judge Russo’s Findings and Recommendation, ECF 48. Defendant Quest Diagnostics’ Motion to

Dismiss (ECF 28), which was joined by Defendant Laboratory Corporation of America, is

GRANTED. Plaintiff’s claims against these Defendants are dismissed with prejudice.

       IT IS SO ORDERED.

       DATED this 15th day of May, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge



PAGE 2 – ORDER
